Title: From John Quincy Adams to Ward Nicholas Boylston, 29 March 1820
From: Adams, John Quincy
To: Boylston, Ward Nicholas


				
					Dear Sir
					Washington 29 March 1820
				
				I have received your very obliging favour of the 15th. inst and also the box; containing the bottles of raspberry Cordial, for which Mrs. Adams joins with me in requesting your and Mrs Boylston’s acceptance of our best thanks. We regretted exceedingly that the shortness of the time which we were absent from this place last Year deprived us of the gratification which we had anticipated from your kind invitation to visit you at Princeton—We hope however that it was only a pleasure deferred, and that we shall be more fortunate the ensuing Season. I am sorry to have lost the benefit of the long Letter, which you had written me, and then forbore to send—Were my engagements more numerous, and urgent than they are, I could never want time to enjoy the satisfaction of receiving a friendly Communication from you.Accept also my grateful acknowledgment for your frequent kindnesses to my Sons—The Youngest of whom now with us has been for some days confined by illness We hope he is upon the recovery—I am, with Mrs Adams’s and my own kindest regards to Mrs. Boylston, Dear Sir your faithful and obliged friend—
				
					
				
				
			